Exhibit 10.3

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (the “Third
Amendment”) is dated as of November 21, 2012 and is made by and among ARCH COAL,
INC., a Delaware corporation (the “Borrower”), each of the GUARANTORS, the
REVOLVER LENDERS, and PNC BANK, NATIONAL ASSOCIATION, in its capacity as the
revolver administrative agent for the Revolver Lenders under this Agreement
(hereinafter referred to in such capacity as the “Revolver Administrative
Agent”).  Defined terms used herein unless otherwise defined herein shall have
the meanings ascribed to them in the Agreement (defined below).

 

WITNESSETH:

 

WHEREAS, Borrower, the Guarantors, the Revolver Administrative Agent, the
Revolver Lenders, the Term Loan Administrative Agent, and the Term Loan Lenders
are party to that certain Amended and Restated Credit Agreement dated as of June
14, 2011, as amended by that certain First Amendment to the Amended and Restated
Credit Agreement dated as of May 16, 2012, as amended by that certain Second
Amendment to the Amended and Restated Credit Agreement dated as November 21,
2012 (as the same may be further amended, restated, waived, supplemented or
modified, the “Agreement”);

 

WHEREAS, The Borrower, the Guarantors, the Revolver Required Lenders and the
Revolver Administrative Agent desire to amend certain financial covenants
contained in the Agreement, subject to the terms and conditions hereof;

 

WHEREAS, Pursuant to Section 11.1A of the Agreement, such amendments to such
financial covenants require only the consent of the Borrower and the Required
Revolver Lenders;

 

NOW, THEREFORE, the parties hereto, and in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:

 

1.                                      Amendments to Agreement.

 

(a)                                 Maximum Leverage Ratio.  Section 8.2.10
[Maximum Leverage Ratio] of the Credit Agreement is hereby amended and restated
and replaced in its entirety with the following:

 

“8.2.10 Maximum Leverage Ratio.

 

  The Borrower agrees for the benefit of the Revolver Administrative Agent and
the Revolver Lenders that it shall not permit the Leverage Ratio calculated as
of the end of each fiscal quarter, to exceed the ratio set forth below for the
periods specified below as at the end of each such fiscal quarter:

 

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

 

 

 

 

December 31, 2015 through March 30, 2016

 

4.75 to 1.00

 

Thereafter

 

4.50 to 1.00”

 

 

(b)                                 Maximum Senior Secured Leverage Ratio. 
Section 8.2.11 [Maximum Senior Secured Leverage Ratio] of the Credit Agreement
is hereby amended and restated and replaced in its entirety with the following:

 

“8.2.11        Maximum Senior Secured Leverage Ratio.

 

The Borrower agrees for the benefit of the Revolver Administrative Agent and the
Revolver Lenders that it shall not permit the Senior Secured Leverage Ratio
calculated as of the end of each fiscal quarter, to exceed the ratio set forth
below for the periods specified below as at the end of each such fiscal quarter:

 

Period

 

Ratio

 

 

 

 

 

From December 31, 2012 through December 31, 2013

 

3.50 to 1.00

 

From January 1, 2014 through December 31, 2014

 

3.00 to 1.00

 

Thereafter

 

2.25 to 1.00”

 

 

(c)                                  Minimum Interest Coverage Ratio.  Section
8.2.12 [Minimum Interest Coverage Ratio] of the Credit Agreement is hereby
amended and restated and replaced in its entirety with the following:

 

“8.2.12        Minimum Interest Coverage Ratio.

 

Commencing on December 31, 2015 and for each fiscal quarter thereafter, the
Borrower agrees for the benefit of the Revolver Administrative Agent and the
Revolver Lenders that it shall not permit the Interest Coverage Ratio calculated
as of the end of such fiscal quarter to be less than 2.25 to 1.00 as at the end
of each such fiscal quarter.”

 

(d)                                 Minimum Liquidity.  Section 8.2.21 [Minimum
EBITDA] of the Credit Agreement is hereby amended and restated and replaced in
its entirety with the following:

 

“8.2.21        Minimum Liquidity.

 

The Borrower agrees for the benefit of the Revolver Administrative Agent and the

 

2

--------------------------------------------------------------------------------


 

Revolver Lenders that through December 30, 2015, it shall not permit Liquidity
to be less than $450,000,000 at any time.  For purposes of this Section 8.2.21,
Liquidity shall mean the sum of (i) the liquid assets of the Borrower and its
Subsidiaries (excluding Special Subsidiaries) and (ii) without duplication, the
Appropriate Percentage of each Special Subsidiary’s liquid assets, at any time
in the form of (a) unrestricted cash, cash equivalents and Permitted
Investments, (b) withdrawable funds from brokerage accounts, (c) unused
availability under the Permitted Receivables Financing, plus (d) Availability.”

 

(e)                                  Part 1 of Schedule 1.1(B) - [Commitments of
Lenders and Addresses for Notices] of the Agreement is hereby amended in its
entirety and replaced with the document set forth on Annex A hereto.

 

(f)                                   Exhibit 8.3.3 - [Quarterly Compliance
Certificate] of the Agreement is hereby amended in its entirety and replaced
with the document set forth on Annex B hereto.

 

2.                                      Conditions to Effectiveness.

 

This Third Amendment shall be binding, effective and enforceable upon the date
(the “Effective Date”) upon each of the following conditions being satisfied to
the satisfaction of the Revolver Administrative Agent:

 

(a)                                 Receipt of Required Revolver Lender
Consent.  The Revolver Administrative Agent shall have received the written
consent of the Revolver Required Lenders to enter into the Third Amendment on
their behalf.

 

(b)                                 Additional Term Loans.  The Borrower, the
Term Loan Administrative Agent, and the additional Term Loan Lenders shall have,
substantially simultaneously with the effectiveness of this Third Amendment,
joined the Agreement via a lender joinder, in form and substance satisfactory to
the Administrative Agents, and the Term Loan Lenders shall have, substantially
simultaneously with the effectiveness of this Third Amendment, issued additional
Term Loans to the Borrower, in an aggregate amount equal to up to $250,000,000
and the Borrower shall simultaneously reduce the Revolving Credit Commitments on
a dollar by dollar basis equal to the amount of such Term Loan increase.

 

(c)                                  Confirmation of Guaranty.  Each of the
Guarantors by execution of this Third Amendment hereby confirms that they have
read and understand the Third Amendment.  In order to induce the Revolver
Lenders, the Revolver Administrative Agent and the other agents to enter into
the Third Amendment, each of the Guarantors:  (i) consents to the Third
Amendment and the transactions contemplated thereby; (ii) ratifies and confirms
each of the Loan Documents to which it is a party; (iii) ratifies, agrees and
confirms that it has been a Guarantor and a Loan Party at all times since it
became a Guarantor and a Loan Party and from and after the date hereof, each
Guarantor shall continue to be a Guarantor and a Loan Party in accordance with
the terms of the Loan Documents, as the same may be amended in connection with
the Third Amendment and the transactions contemplated thereby; and (iv) hereby
ratifies and confirms its obligations under each of the Loan Documents
(including all exhibits and schedules thereto), as the same may be amended in
connection with the Third Amendment and the transactions

 

3

--------------------------------------------------------------------------------


 

contemplated thereby, by signing below as indicated and hereby acknowledges and
agrees that nothing contained in any of such Loan Documents is intended to
create, nor shall it constitute an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation or termination of the
indebtedness, loans, liabilities, expenses, guaranty or obligations of any of
the Loan Parties under the Agreement or any other such Loan Document.

 

(d)                                 Officer’s Certificate.  The representations
and warranties of the Loan Parties contained in Section 6 of the Agreement
including as amended by the modifications and additional representations and
warranties of this Third Amendment, and of each Loan Party in each of the other
Loan Documents shall be true and accurate on and as of the Effective Date with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which relate solely
to an earlier date or time, which representations and warranties shall be true
and correct on and as of the specific dates or times referred to therein), each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist or would immediately result from
the occurrence of the Third Amendment Effective Date, and there has been no
Material Adverse Change since December 31, 2011; and there shall be delivered to
the Revolver Administrative Agent for the benefit of each Revolver Lender a
certificate of the Borrower dated as of the Effective Date and signed by a
Authorized Officer of each of the Loan Parties to each such effect.

 

(e)                                  Secretary’s Certificate.  There shall be
delivered to the Revolver Administrative Agent for the benefit of each Revolver
Lender a certificate dated the Effective Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to:

 

(i)                                     all action taken by each Loan Party in
connection with this Third Amendment and the other Loan Documents;

 

(ii)                                  the names of the officer or officers
authorized to sign this Third Amendment and the other Loan Documents and the
true signatures of such officer or officers and specifying the Authorized
Officers permitted to act on behalf of each Loan Party for purposes of this
Third Amendment and the true signatures of such officers, on which the Revolver
Administrative Agent and each Revolver Lender may conclusively rely; and

 

(iii)                               copies of its organizational documents as in
effect on the Third Amendment Effective Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized; provided,
however, that the Loan Parties may, in lieu of delivering copies of the
foregoing organizational documents and good standing certificates, certify that
the organizational documents and good standing certificates previously delivered
by the Loan Parties to the Revolver Administrative Agent remain in full force
and effect and have not been modified, amended, or rescinded.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Opinions of Counsel.  There shall be
delivered to the Revolver Administrative Agent for the benefit of each Revolver
Lender a written opinion of counsel for the Loan Parties, dated the Effective
Date, and in form and substance satisfactory to the Revolver Administrative
Agent and its counsel as to such matters with respect to the transactions
contemplated herein as the Revolver Administrative Agent may reasonably request.

 

(g)                                  Consents and Approvals.  No consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Third Amendment by any Loan Party other than such consents, approvals,
exemptions, orders or authorizations that have already been obtained.

 

(h)                                 No Defaults.  No default shall have occurred
with respect to any note or credit agreement governing existing indebtedness of
any Loan Party as a result of any of the transactions contemplated herein.

 

(i)                                     Fees.  The Borrowers shall have paid to
the Revolver Administrative Agent for itself and for the account of the
applicable Revolver Lenders (i) all fees as required hereunder, including a fee
to each Revolver Lender that consented to this Third Amendment in writing on or
before 12:00pm on November 21, 2012, equal to twenty-five (25) basis points of
such Revolver Lender’s Revolving Credit Commitment as set forth on the amended
Schedule 1.1(B) of this Third Amendment, (ii) all other fees, costs and expenses
payable to the Revolver Administrative Agent or any applicable Revolver Lenders
or for which the Revolver Administrative Agent or any applicable Revolver Lender
is entitled to be reimbursed, including but not limited to the fees and expenses
of the Revolver Administrative Agent’s legal counsels.

 

3.                                      Affirmation of Borrower and Parent.

 

Each Loan Party hereby affirms its Obligations under the Agreement and under
each of the other Loan Documents to which each is a party and each hereby
affirms its absolute and unconditional promise to pay to the Lenders the Loans
and all other amounts due under the Agreement and the other Loan Documents.

 

4.                                      Force and Effect.

 

Except as otherwise expressly modified by this Third Amendment, the Agreement
and the other Loan Documents are hereby ratified and confirmed and shall remain
in full force and effect after the date hereof.

 

5

--------------------------------------------------------------------------------


 

5.                                      Counterparts.

 

This Third Amendment may be executed by different parties hereto in any number
of separate counterparts, each of which, when so executed and delivered shall be
an original and all such counterparts shall together constitute one and the same
instrument.

 

6.                                      Severability.

 

If any term of this Third Amendment or any application thereof shall be held to
be invalid, illegal or unenforceable, the validity of other terms of this Third
Amendment or any other application of such term shall in no way be affected
thereby.

 

7.                                      Entire Agreement.

 

This Third Amendment sets forth the entire agreement and understanding of the
parties with respect to the Third Amendment contemplated hereby and supersedes
all prior understandings and agreements, whether written or oral, between the
parties hereto relating to the Third Amendment.  No representation, promise,
inducement or statement of intention has been made by any party that is not
embodied in this Third Amendment, and no party shall be bound by or liable for
any alleged representation, promise, inducement or statement of intention not
set forth herein.

 

8.                                      Governing Law.

 

This Third Amendment shall be deemed to be a contract under the Law of the State
of New York without regard to its conflict of laws principles that would require
the application of any other Law.

 

9.                                      Effective Date.

 

This Third Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date of satisfaction of all conditions set forth in Section
2 hereof, and from and after such date this Third Amendment shall be binding
upon the Borrower, each Lender and the Administrative Agents, and their
respective successors and assigns permitted by the Agreement.

 

10.                               No Novation.

 

This Third Amendment amends the Agreement, but is not intended to constitute,
and does not constitute, a novation of the Obligations of the Loan Parties under
the Agreement or any other Loan Document.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

6

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO THE AMENDMENT]

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the date
first written.

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak

 

Title: Treasurer

 

 

 

 

 

ALLEGHENY LAND COMPANY

 

ARCH COAL SALES COMPANY, INC.

 

ARCH COAL TERMINAL, INC.

 

ARCH COAL WEST, LLC

 

ARCH DEVELOPMENT, LLC

 

ARCH ENERGY RESOURCES, LLC

 

ARCH RECLAMATION SERVICES, INC.

 

ARK LAND COMPANY

 

ARK LAND KH, INC.

 

ARK LAND WR, INC.

 

ARK LAND LT, INC.

 

ASHLAND TERMINAL, INC.

 

BRONCO MINING COMPANY, INC.

 

CATENARY COAL HOLDINGS, INC.

 

COAL-MAC, INC.

 

COALQUEST DEVELOPMENT LLC

 

CUMBERLAND RIVER COAL COMPANY

 

HAWTHORNE COAL COMPANY, INC.

 

HUNTER RIDGE COAL COMPANY

 

HUNTER RIDGE HOLDINGS, INC.

 

HUNTER RIDGE, INC.

 

ICG ADDCAR SYSTEMS, LLC

 

ICG BECKLEY, LLC

 

ICG EAST KENTUCKY, LLC

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak, Vice President and Treasurer of each Guarantor listed
above on behalf of each such Guarantor

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO THE AMENDMENT]

 

 

ICG EASTERN LAND, LLC

 

ICG EASTERN, LLC

 

ICG HAZARD LAND, LLC

 

ICG HAZARD, LLC

 

ICG ILLINOIS, LLC

 

ICG, INC.

 

ICG KNOTT COUNTY, LLC

 

ICG, LLC

 

ICG NATURAL RESOURCES, LLC

 

ICG TYGART VALLEY, LLC

 

INTERNATIONAL COAL GROUP, INC.

 

JACOBS RANCH COAL LLC

 

JACOBS RANCH HOLDINGS I LLC

 

JACOBS RANCH HOLDINGS II LLC

 

JULIANA MINING COMPANY, INC.

 

KING KNOB COAL CO., INC.

 

LONE MOUNTAIN PROCESSING, INC.

 

MARINE COAL SALES COMPANY

 

MELROSE COAL COMPANY, INC.

 

MINGO LOGAN COAL COMPANY

 

MOUNTAIN GEM LAND, INC.

 

MOUNTAIN MINING, INC.

 

MOUNTAINEER LAND COMPANY

 

OTTER CREEK COAL, LLC

 

PATRIOT MINING COMPANY, INC.

 

POWELL MOUNTAIN ENERGY, LLC

 

PRAIRIE HOLDINGS, INC.

 

SHELBY RUN MINING COMPANY, LLC

 

SIMBA GROUP, INC.

 

UPSHUR PROPERTY, INC.

 

VINDEX ENERGY CORPORATION

 

WESTERN ENERGY RESOURCES, INC.

 

WHITE WOLF ENERGY, INC.

 

WOLF RUN MINING COMPANY

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak, Vice President and Treasurer of each Guarantor listed
above on behalf of each such Guarantor

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO THE AMENDMENT]

 

 

 

ARCH WESTERN ACQUISITION CORPORATION

 

ARCH WESTERN ACQUISITION, LLC,

 

ARCH WESTERN BITUMINOUS GROUP, LLC

 

ARCH WESTERN FINANCE, LLC

 

ARCH WESTERN RESOURCES, LLC

 

ARCH OF WYOMING, LLC

 

CANYON FUEL COMPANY, LLC

 

MOUNTAIN COAL COMPANY, L.L.C.

 

THUNDER BASIN COAL COMPANY, L.L.C.

 

TRITON COAL COMPANY, LLC

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak, Vice President and Treasurer of each Guarantor listed
above on behalf of each such Guarantor

 

2

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO THE AMENDMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, in its capacity as Revolver Administrative Agent
and on behalf of the Required Revolver Lenders

 

 

 

 

 

By:

/s/ Richard C. Munsick

 

Name: Richard C. Munsick

 

Title: Senior Vice President

 

3

--------------------------------------------------------------------------------


 

ANNEX A

 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Revolving Credit Facility - Commitments of Lenders and Addresses for
Notices to Lenders

 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

 

Name: PNC Bank, National Association

Address: Three PNC Plaza - P3-P3PP04-4

225 Fifth Avenue

Pittsburgh, PA 15222

Attention: Richard Munsick

Telephone: (412) 762-4299

Telecopy: (412) 705-3232

 

$

18,375,000

 

5.250000000

%

 

 

 

 

 

 

Name: Morgan Stanley Bank, N.A.

Address: 1300 Thames Street

Thames Street Wharf - 4th Floor

Baltimore, MD 21231

Attention: Edward Henley

Telephone: (443) 627-4326

Telecopy: (212) 404-9645

 

$

18,375,000

 

5.250000000

%

 

 

 

 

 

 

Name: Bank of America, N.A.

Address: 540 W. Madison - IL4-540-23-09

Chicago, IL 60661

Attention: Adam Fey

Telephone: 312-828-1462

Telecopy:                                               

 

$

12,250,000

 

3.500000000

%

 

 

 

 

 

 

Name: Citicorp North America, Inc.

Address: 388 Greenwich Street - 32nd Floor

New York, NY 10013

Attention: Thomas W. NG

Telephone: (212) 816-9311

Telecopy:                                               

 

$

16,625,000

 

4.750000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: The Royal Bank of Scotland plc

Address: 600 Travis Street

Houston, TX 77002

Attention: David Slye

Telephone: (713) 221-2407

Telecopy: (      )       -        

 

$

 16,625,000

 

4.750000000

%

 

 

 

 

 

 

Name: Bank of Montreal

Address: 100 King Street West - 4th Floor

Toronto, Ontario

Canada M5X 1A1

Attention: Robert Wright

Telephone: (416) 359-6890

Telecopy: (416) 359-7796

 

$

15,312,500

 

4.375000000

%

 

 

 

 

 

 

Name: Credit Agricole Corporate and Investment Bank(f/k/a Calyon New York
Branch)

Address: 227 W. Monroe Street, Suite 3800

Chicago, IL 60606

Attention: Mike McIntyre

Telephone: (312) 220-7314

Telecopy: (312) 220-7333

 

$

15,312,500

 

4.375000000

%

 

 

 

 

 

 

Name: Sovereign Bank

Address: 75 State Street

Boston, MA 02109

Attention: Robert Lanigan

Telephone: (617) 346-7348

Telecopy: (617) 747-3567

 

$

15,312,500

 

4.375000000

%

 

 

 

 

 

 

Name: Wells Fargo Bank, N.A.

Address: 201 S. Jefferson Street - 2nd Floor

Roanoke, VA 24011

Attention: Brenda Vaughan

Telephone: (540) 563-7803

Telecopy: (540) 563-6320

 

$

17,937,500

 

5.125000000

%

 

2

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: Caterpillar Financial Services Corporation

Address: 2120 West End Avenue

Nashville, TN 37203

Attention: Paul Owen

Telephone: (615) 341-8626

Telecopy: (615) 341-8027

 

$

14,000,000

 

4.000000000

%

 

 

 

 

 

 

Name: CIBC Inc.

Address: 595 Bay Street, 5th Floor

Toronto, Ontario

Canada M5G 1M6

Attention: Sue Zhang

Telephone: (416) 542-4357

Telecopy: (905) 948-1934

 

$

15,750,000

 

4.500000000

%

 

 

 

 

 

 

Name: Natixis

Address: 333 Clay Street - Suite 4340

Houston, TX 77002

Attention: Carlos Quinteros

Telephone: (713) 571-6167

Telecopy: (713) 759-9495

 

$

14,000,000

 

4.000000000

%

 

 

 

 

 

 

Name: Union Bank, N.A.

Address: 445 S. Figueroa Street - 15th Floor

Los Angeles, CA 90071

Attention: Richard Reeves

Telephone: (213) 236-5821

Telecopy: (213) 236-4096

 

$

13,125,000

 

3.750000000

%

 

 

 

 

 

 

Name: U.S. Bank National Association

Address: 209 S. LaSalle St. - MK-ZL-RY40

Chicago, IL 60604

Attention: John Eyerman

Telephone: (312) 325-2032

Telecopy: (312) 325-2001

 

$

14,000,000

 

4.000000000

%

 

3

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: Compass Bank

Address: 505 20th Street South

Birmingham, AL 35203

Attention: Alex Morton

Telephone: (205) 297-3294

Telecopy:                                             

 

$

12,250,000

 

3.500000000

%

 

 

 

 

 

 

Name: Credit Suisse AG, Cayman Islands Branch

Address: Eleven Madison Avenue

New York, NY 10010

Attention: Judy Smith

Telephone: (212) 538-2178

Telecopy: (646) 935-8215

 

$

12,250,000

 

3.500000000

%

 

 

 

 

 

 

Name: ING Capital LLC

Address: 1325 Avenue of the Americas - 11th Floor

New York, NY 10019

Attention: Remko van de Water

Telephone: (646) 424-6084

Telecopy: (646) 424-7484

 

$

12,250,000

 

3.500000000

%

 

 

 

 

 

 

Name: Royal Bank of Canada

Address: 200 Vesey Street

Three World Financial Center

New York, NY 10281

Attention: James Disher

Telephone: (212) 428-6263

Telecopy: (212) 428-6460

 

$

12,250,000

 

3.500000000

%

 

 

 

 

 

 

Name: Sumitomo Mitsui Banking Corporation

Address: 277 Park Avenue

New York, NY 10172

Attention: Scott Marzullo

Telephone: (212) 224-4166

Telecopy: (212) 224-5227

 

$

12,250,000

 

3.500000000

%

 

4

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: Branch Banking and Trust Company

Address: 200 West 2nd Street - 16th Floor

Winston Salem, NC 27101

Attention: Troy Weaver

Telephone: (336) 733-2735

Telecopy: (336) 733-2740

 

$

8,750,000

 

2.500000000

%

 

 

 

 

 

 

Name: Fifth Third Bank

Address: 8000 Maryland Avenue - Suite 1400

St. Louis, MO 63105

Attention: Robert M. Sander

Telephone: (314) 889-3389

Telecopy: (314) 889-3377

 

$

8,750,000

 

2.500000000

%

 

 

 

 

 

 

Name: Goldman Sachs Bank USA

Address: 200 West Street

New York, NY 10282

Attention: Lauren Day

Telephone: (212) 934-3921

Telecopy: (917) 977-3966

 

$

4,375,000

 

1.250000000

%

 

 

 

 

 

 

Name: Mizuho Corporate Bank, Ltd.

Address: 1251 Avenue of the Americas

New York, NY 10020

Attention: Hilary Zhang

Telephone: (212) 282-3467

Telecopy: (212) 282-4488

 

$

8,750,000

 

2.500000000

%

 

 

 

 

 

 

Name: Regions Bank

Address: 8182 Maryland Avenue - 11th Floor

St. Louis, MO 63105

Attention: John Holland

Telephone: (314) 615-2379

Telecopy: (314) 615-2355

 

$

8,750,000

 

2.500000000

%

 

5

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: The Huntington National Bank

Address: 41 South High Street

Columbus, OH 43215

Attention: Chad A. Lowe

Telephone: (614) 480-5810

Telecopy: (877) 274-8593

 

$

7,000,000

 

2.000000000

%

 

 

 

 

 

 

Name: UBS Loan Finance LLC

Address: 677 Washington Blvd.

Stamford, CT 06901

Attention: Tina Trinkle

Telephone: (203) 719-6146

Telecopy: (203) 719-3677

 

$

4,375,000

 

1.250000000

%

 

 

 

 

 

 

Name: Bank Leumi USA

Address: 562 Fifth Avenue, 8th Floor

New York, NY 10036

Attention: Joung Hee Hong

Telephone: (212) 407-4469

Telecopy: (212) 407-4317

 

$

3,500,000

 

1.000000000

%

 

 

 

 

 

 

Name: Commerce Bank, N.A.

Address: 8000 Forsyth Blvd., 2nd Floor - CLEX 2

St. Louis, MO 63105

Attention: Douglas P. Best

Telephone: (314) 746-3228

Telecopy: (314) 746-3783

 

$

2,625,000

 

0.750000000

%

 

 

 

 

 

 

Name: Credit Industriel et Commercial

Address: 520 Madison Avenue - Floor 37

New York, NY 10022

Attention: Brian O’Leary

Telephone: (212) 715-4422

Telecopy: (212) 715-4535

 

$

6,125,000

 

1.750000000

%

 

6

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: United Bank, Inc.

Address: 500 Virginia Street

Charleston, WV 25301

Attention: Tim Paxton

Telephone: (304) 348-8316

Telecopy: (304) 348-8353

 

$

2,625,000

 

0.750000000

%

 

 

 

 

 

 

Name: UMB Bank, N.A.

Address: 2 South Broadway, 7th Floor

St. Louis, MO 63102

Attention: Cecil G. Wood

Telephone: (314) 612-8131

Telecopy: (314) 612-8150

 

$

2,625,000

 

0.750000000

%

 

 

 

 

 

 

Name: First Commonwealth Bank

Address: 437 Grant Street - Suite 1600

Pittsburgh, PA 15219

Attention: Stephen J. Orban

Telephone: (412) 690-2212

Telecopy: (412) 690-2202

 

$

2,625,000

 

0.750000000

%

 

 

 

 

 

 

 

PT. Bank Negara Indonesia (persero) Tbk, New York Agency

1 Exchange Plaza

55 Broadway, 5th Floor

New York, NY 10006

Attention: Jerry Phillips

Telephone: (212) 943-4750 Ext. 301

telecopy: (212) 344-5723

 

$

875,000

 

0.250000000

%

 

 

 

 

 

 

Total

 

$

350,000,000

 

100.00

%

 

7

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

 

($000)

 

                                        , 201

 

PNC Bank, National Association, as Revolver Administrative Agent

One PNC Plaza

249 Fifth Avenue

Pittsburgh, PA 15222-2707

 

and

 

Bank of America, N.A., as Term Loan Administrative Agent

One Independence Center

Charlotte, NC 28255-0001

 

Ladies and Gentlemen:

 

I refer to the Amended and Restated Credit Agreement dated as of June 14, 2011,
as amended by the First Amendment to Amended and Restated Credit Agreement dated
as of May 16, 2012, as amended by that certain Second Amendment to Amended and
Restated Credit Agreement dated as of November 21, 2012, as amended by that
certain Third Amendment to Amended and Restated Credit Agreement dated as of
November 21, 2012 (as so amended, and as further amended, restated, amended and
restated, refinanced, replaced, supplemented or modified from time to time, the
“Agreement”) among Arch Coal, Inc. (the “Borrower”), the Guarantors party
thereto, the Lenders party thereto, Bank of America, N.A., in its capacity as
administrative agent for the Lenders under the Term Loan Facility (the “Term
Loan Administrative Agent”), and PNC Bank, National Association, in its capacity
as administrative agent for the Lenders under the Revolving Credit Facility (the
“Revolver Administrative Agent”) and PNC Bank, National Association, in its
capacity as Collateral Agent.  Unless otherwise defined herein, terms defined in
the Agreement are used herein with the same meanings and the rules of
construction set forth in Section 1.2 of the Agreement shall apply to this
certificate.

 

I,                                             , [INSERT AS APPLICABLE:  Chief
Executive Officer/President/Treasurer/Chief Financial Officer] of the Borrower,
do hereby certify in my capacity as [INSERT AS APPLICABLE: Chief Executive
Officer/President/Treasurer/Chief Financial Officer] as of the [INSERT AS
APPLICABLE: quarter/year ended                 ,         ] (the “Report Date”),
as follows (each calculation determined in accordance with GAAP):

 

8

--------------------------------------------------------------------------------


 

[INSERT AS APPLICABLE:

 

Report for the

Fiscal [Quarter/Year] Ending           

 

11.                               Capital Expenditures(1).  The aggregate
payments of the Borrower and its Subsidiaries on account of the purchase or
lease of any assets which if purchased would constitute fixed assets or which if
leased would constitute a capitalized lease for the [INSERT AS APPLICABLE:  2012
/ 2013] fiscal year ended as of the Report Date are
$                              , which amount does not exceed the permitted
amount for the period as set forth in Section 8.2.8 of the Agreement (see Table
I below).]

 

Table I

 

Period

 

Amount

 

2012 Fiscal Year

 

$ 600,000

 

2013 Fiscal Year

 

$600,000 (plus, if applicable, $                        which is the unused
amount of the $600,000allocated for capital expenditures for the 2012 fiscal
year)

 

 

12.                               Maximum Leverage Ratio(2).  The ratio of (A)
Total Net Funded Debt to (B) EBITDA is              to 1.00, which ratio does
not exceed the permitted ratio for the period as set forth in Section 8.2.10 of
the Agreement (see Table II below), Total Net Funded Debt and EBITDA being
determined as in Item (A) and Item (B) below.

 

Table II

 

Period

 

Ratio

 

December 31, 2015 through March 30, 2016

 

4.75 to 1.00

 

Thereafter

 

4.50 to 1.00

 

 

12.1                        Total Net Funded Debt, including, without
duplication, the Appropriate Percentage of Debt of each Special Subsidiary(3),
as of the end of the fiscal quarter of the Borrower ending as of the Report
Date, computed as follows:

 

--------------------------------------------------------------------------------

(1)  See § 8.2.8 of the Agreement.

(2)  See § 8.2.10 and the definition of “Leverage Ratio” in § 1.1 of the
Agreement.

(3)  See definition of “Debt” in § 1.1 of the Agreement.  Attach a schedule for
each Special Subsidiary showing the applicable Appropriate Percentage and
calculation of Debt for each.

 

2

--------------------------------------------------------------------------------


 

(a)

all indebtedness for borrowed money

 

$

 

 

 

 

 

(b)

all amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility

 

$

 

 

 

 

 

(c)

all indebtedness in respect of any other transaction having the commercial
effect of a borrowing of money entered into by the Borrower or any of its
Subsidiaries to finance its operations or capital requirements

 

$

 

 

 

 

 

(d)

reimbursement obligations (contingent or otherwise) under any letter of credit
EXCLUDING reimbursement obligations in respect of any letter of credit issued to
support any of the following: (a) performance under the Master Coal Purchase and
Sale Agreement, (b) performance under any coal sales contract, (c) any mine
reclamation liabilities, or (d) employee benefits, worker’s compensation or
similar liabilities related to employee benefits for employees of the Borrower
or any Subsidiary of the Borrower who are members of the United Mine Workers
Association

 

$

 

 

 

 

 

(e)

all indebtedness and other obligations of each Securitization Subsidiary with
respect of any Permitted Receivables Financing(4)

 

$

 

 

 

 

 

(f)

all indebtedness in respect of all Guaranties by the Borrower or any of its
Subsidiaries of Debt of other Persons

 

$

 

 

--------------------------------------------------------------------------------

(4)  See definition of “Permitted Receivables Financing” in § 1.1 of the
Agreement.

 

3

--------------------------------------------------------------------------------


 

(g)

the difference between actual funded indebtedness and the fair market value of
funded indebtedness recorded as required by FAS 141 (as in effect on the Closing
Date)

 

$

 

 

 

 

 

(h)

sum of Items (i) through (vi), minus Item (vii), equals Debt

 

$

 

 

 

 

 

(i)

aggregate amount of all cash and cash equivalents of the Borrower and its
Subsidiaries as of the Report Date (other than cash and cash equivalents which
secure the Permitted Secured Letter of Credit Facility as of such date)

 

$

 

 

 

 

 

(j)

Item (viii) minus Item (ix), equals Total Net Funded Debt

 

$

 

 

12.2                        EBITDA of the Borrower and its Subsidiaries,
including, without duplication, the Appropriate Percentage of each Special
Subsidiary’s EBITDA(5), as of the end of each fiscal quarter of the Borrower for
the four fiscal quarters ending as of the Report Date, computed as follows:

 

(a)

consolidated net income (excluding the effect of non-cash compensation expenses
related to common stock and other equity securities issued to employees,
extraordinary gains and losses, gains or losses on discontinued operations, and
equity earnings or losses of Affiliates (other than earnings or losses of the
Borrower or any Subsidiary of the Borrower))

 

$

 

 

 

 

 

(b)

net interest expense

 

$

 

 

 

 

 

(c)

income tax expense

 

$

 

 

 

 

 

(d)

depreciation

 

$

 

 

--------------------------------------------------------------------------------

(5)  See definition of “EBITDA” in § 1.1 of the Agreement.  Attach a schedule
showing the applicable Appropriate Percentage and calculation of EBITDA for each
Special Subsidiary.

 

4

--------------------------------------------------------------------------------


 

(e)

depletion

 

$

 

 

 

 

 

(f)

amortization of property, plant, equipment and intangibles

 

$

 

 

 

 

 

(g)

non-cash debt extinguishment costs

 

$

 

 

 

 

 

(h)

non-cash impairment charges or asset write-offs

 

$

 

 

 

 

 

(i)

non-cash charges due to the cumulative effects of changes in account principles

 

$

 

 

 

 

 

(j)

non-recurring transaction costs expensed (in accordance with GAAP) in connection
with the First Amendment in an aggregate amount not to exceed $50,000

 

$

 

 

 

 

 

(k)

cash dividends or distributions received from Affiliates (other than received
from the Borrower or any Subsidiary of the Borrower)

 

$

 

 

 

 

 

(l)

sum of Items (i) through (xi) equals EBITDA

 

$

 

 

13.                               Maximum Senior Secured Leverage Ratio(6).  The
ratio of (A) Total Net Funded Senior Secured Debt to (B) EBITDA is             
to 1.00, which ratio does not exceed the permitted ratio for the period as set
forth in Section 8.2.11 of the Agreement (see Table III below), Total Net Funded
Senior Secured Debt and EBITDA being determined as in Item (A) and Item (B)
below.

 

Table III

 

Period

 

Ratio

 

From December 31, 2012 through December 31, 2013

 

3.50 to 1.00

 

From January 1, 2014 through December 31, 2014

 

3.00 to 1.00

 

Thereafter

 

2.25 to 1.00

 

 

--------------------------------------------------------------------------------

(6)  See § 8.2.11 and the definition of “Senior Secured Leverage Ratio” in § 1.1
of the Agreement.

 

5

--------------------------------------------------------------------------------


 

13.1                        Total Net Funded Senior Secured Debt, including,
without duplication, the Appropriate Percentage of Senior Secured Debt of each
Special Subsidiary(7), as of the end of the fiscal quarter of the Borrower
ending as of the Report Date, computed as follows:

 

(a)

all Debt in respect of Obligations under the Agreement

 

$

 

 

 

 

 

(b)

all Debt secured by Purchase Money Security Interests

 

$

 

 

 

 

 

(c)

all Debt under any capital lease

 

$

 

 

 

 

 

(d)

all other Debt which by its terms is secured by the assets of the Borrower or
any of its Subsidiaries

 

$

 

 

 

 

 

(e)

sum of Items (i) through (iv) equals Senior Secured Debt

 

$

 

 

 

 

 

(f)

the aggregate amount of all cash and cash equivalents (other than cash and cash
equivalents which secure the Permitted Secured Letter of Credit Facility as of
such date) (from Item (2)(A)(ix) above)

 

$

 

 

 

 

 

(g)

Items (v) minus Item (vi), equals Total Net Funded Senior Secured Debt

 

$

 

 

13.2                      EBITDA of the Borrower and its Subsidiaries for the
four fiscal quarters ending as of the Report Date, from Item (2)(B)(xii) above

 

$

 

 

--------------------------------------------------------------------------------

(7)  See definition of “Senior Secured Debt” and “Debt” in § 1.1 of the
Agreement.  Attach a schedule for each Special Subsidiary showing the applicable
Appropriate Percentage and calculation of Senior Secured Debt for each.

 

6

--------------------------------------------------------------------------------


 

14.                               Minimum Interest Coverage Ratio(8). 
Commencing on December 31, 2015 and for each fiscal quarter thereafter, the
Interest Coverage Ratio, as calculated below, as of the last day of each fiscal
quarter for the four fiscal quarters of the Borrower ended on the Report Date is
           to 1.00, which is not less 2.25 to 1.00

 

14.1                      The numerator of the Interest Coverage Ratio is EBITDA
of the Borrower and its Subsidiaries from Item (2)(B)(xii) above

 

$

 

 

 

 

 

14.2                      The denominator of the Interest Coverage Ratio is
Consolidated Cash Interest Expense of the Borrower and its Subsidiaries plus,
without duplication, the Appropriate Percentage of each Special Subsidiary’s
Consolidated Cash Interest Expense(9)

 

$

 

 

15.                               Minimum Liquidity(10).  Liquidity, as
calculated below, as of the last day of the most recent fiscal quarter is
                                          , which amount shall not be less than
$450,000. Liquidity shall equal the liquid assets of the Borrower’s and its
Subsidiaries’ (excluding Special Subsidiaries) plus, without duplication, the
Appropriate Percentage of each Special Subsidiary’s liquid assets, and shall be
computed as follows:

 

(a)

unrestricted cash and cash equivalents

 

$

 

 

 

 

 

(b)

Permitted Investments

 

$

 

 

 

 

 

(c)

withdrawable funds from brokerage accounts

 

$

 

 

 

 

 

(d)

unused availability under the Permitted Receivables Financing

 

$

 

 

--------------------------------------------------------------------------------

(8)  See § 8.2.12 and the definition of “Interest Coverage Ratio” in § 1.1 of
the Agreement.

(9)  See definition of “Consolidated Cash Interest Expense” in § 1.1 of the
Agreement.  Attach a detailed schedule hereto showing the calculation of
Consolidated Cash Interest Expense for the Borrower and its Subsidiaries and
showing the applicable Appropriate Percentage and calculation of Consolidated
Cash Interest Expense for each Special Subsidiary.

(10)  See § 8.2.21 of the Agreement.

 

7

--------------------------------------------------------------------------------


 

(e)

Availability

 

$

 

 

 

 

 

(f)

sum of Items (i) through (v) equals Liquidity

 

$

 

 

16.                               Permitted Acquisitions(11).

 

a.                                      [INSERT FOR REPORTING DATES DURING THE
PERIOD COMMENCING ON THE FIRST AMENDMENT EFFECTIVE DATE UNTIL THE COMPLIANCE
CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

16.1                        After giving effect to each Permitted Acquisition
during the period ending as of the Report Date, the sum of cash on hand equals
$                                  , and the amount of Availability equals
$                            , the sum of which is at least the required amount
of $500,000, as set forth in Section 8.2.3(3)(vi) of the Agreement.

 

16.2                        On a pro forma basis immediately prior to and after
giving effect to each Permitted Acquisition during the period ending as of the
Report Date (including in such computation Indebtedness or other liabilities
assumed or incurred in connection with such Permitted Acquisition as if such
liabilities were incurred as of the first day of the applicable period of
determination and including in such computation EBITDA of such acquired Person
or business as of the first day of the period of determination) (i) the Senior
Secured Leverage Ratio is        to 1.00, which does not exceed the permitted
ratio of        to 1.00 (insert permitted ratio from Item (3) above), and (ii) 
the Interest Coverage Ratio is        to 1.00, which is not less than the
permitted ratio of        to 1.00 (insert permitted ratio from Item (4) above),
and (iii) EBITDA is $                          , which is not less than the
permitted amount of $                             (insert permitted amount from
Item (5) above).

 

16.3                        [INSERT AS APPLICABLE: Since the consideration paid
by the Loan Parties for the                            Permitted Acquisition
exceeded $50,000, the Borrower has previously delivered (i) to each
Administrative Agent and each Lender, a compliance certificate demonstrating
such pro-forma compliance as set forth in Item (B) above (such certificate in
form and substance reasonably acceptable to each Administrative Agent) prior to
consummating such Permitted Acquisition as

 

--------------------------------------------------------------------------------

(11)  See § 8.2.3 of the Agreement.

 

8

--------------------------------------------------------------------------------


 

required pursuant to Section 8.2.3(3)(iv) of the Agreement, and (ii) to each
Administrative Agent, all deliveries required pursuant to Section 8.2.3(3)(v) of
the Agreement at least five (5) Business Days prior to the consummating such
Permitted Acquisition.]

 

16.4                        The aggregate consideration paid by the Loan Parties
for all Permitted Acquisitions during the period ending as of the Report Date
(each Permitted Acquisition being listed on the attached schedule, showing the
name and nature of the acquired Person or business, amount of the consideration
paid, the Person making acquiring such Person or business, and the other
Person(s) party to the Permitted Acquisition), plus all Investments in Permitted
Joint Ventures during such period, total $                            , which
amount does not exceed the following applicable amount, as set forth in Section
8.2.3(3)(iii) of the Agreement:

 

[INSERT AS APPLICABLE:]

 

$200,000

 

[OR]

 

$                          , which amount is the sum of $200,000plus
$                       which was used to fund such Permitted Acquisitions and
Investments in such Permitted Joint Ventures, and which amount is the lesser of
(1) $                        , the amount of net proceeds from any sale of
assets permitted in Section 8.2.4(v) of the Agreement during such period, or (2)
$300,000.

 

b.                                      [INSERT FOR REPORTING DATES AFTER THE
COMPLIANCE CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

16.1                        After giving effect to each Permitted Acquisition
during the period ending as of the Report Date, the sum of cash on hand equals
$                                  , and the amount of Availability equals
$                            , the sum of which is at least the required amount
of $500,000, as set forth in Section 8.2.3(3)(vi) of the Agreement.

 

16.2                        On a pro forma basis immediately prior to and after
giving effect to each Permitted Acquisition during the period ending as of the
Report Date (including in such computation Indebtedness or other liabilities
assumed or incurred in connection with such Permitted Acquisition as if such
liabilities were incurred as of the first day of the applicable period of
determination and including in such computation EBITDA of such acquired Person
or business as of the first day of the period of determination) (i) the Senior
Secured Leverage Ratio is        to 1.00,

 

9

--------------------------------------------------------------------------------


 

which does not exceed the permitted ratio of        to 1.00 (insert permitted
ratio from Item (3) above), and (ii)  the Interest Coverage Ratio is        to
1.00, which is not less than the permitted ratio of        to 1.00 (insert
permitted ratio from Item (4) above), and (iii) EBITDA is
$                          , which is not less than the permitted amount of
$                             (insert permitted amount from Item (5) above), and
(iv) the Leverage Ratio is        to 1.00, which does not exceed the permitted
ratio of        to 1.00 (insert permitted ratio from Item (2) above).

 

16.3                        [INSERT AS APPLICABLE: Since the consideration paid
by the Loan Parties for the                            Permitted Acquisition
exceeded $50,000, the Borrower has previously delivered (i) to each
Administrative Agent and each Lender, a compliance certificate demonstrating
such pro-forma compliance as set forth in Item (B) above (such certificate in
form and substance reasonably acceptable to each Administrative Agent) prior to
consummating such Permitted Acquisition as required pursuant to Section
8.2.3(3)(iv) of the Agreement, and (ii) to each Administrative Agent, all
deliveries required pursuant to Section 8.2.3(3)(v) of the Agreement at least
five (5) Business Days prior to the consummating such Permitted Acquisition.]

 

17.                               Investments in Permitted Joint Ventures(12).

 

a.                                      [INSERT FOR REPORTING DATES DURING THE
PERIOD COMMENCING ON THE FIRST AMENDMENT EFFECTIVE DATE UNTIL THE COMPLIANCE
CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

17.1                        After giving effect to each Investment in a
Permitted Joint Venture during the period ending as of the Report Date, the sum
of cash on hand equals $                                  , and the amount of
Availability equals $                            , the sum of which is at least
the required amount of $500,000, as set forth in Section 8.2.6(1)(G) of the
Agreement.

 

17.2                        On a pro forma basis after giving effect to each
Investment in a Permitted Joint Venture during the period ending as of the
Report Date (including in such computation Indebtedness or other liabilities
assumed or incurred in connection with such Investment as if such liabilities
were incurred as of the first day of the applicable period of determination and,
if the Permitted Joint Venture in which

 

--------------------------------------------------------------------------------

(12)  See § 8.2.6 of the Agreement.

 

10

--------------------------------------------------------------------------------


 

the Investment is made is a Special Subsidiary, then including in such
computation the Appropriate Percentage of EBITDA of such Special Subsidiary as
of the first day of the period of determination (with EBITDA of such Special
Subsidiary based upon financial statements reasonably acceptable to each
Administrative Agent)) (i) the Senior Secured Leverage Ratio is        to 1.00,
which does not exceed the permitted ratio of        to 1.00 (insert permitted
ratio from Item (3) above), and (ii)  the Interest Coverage Ratio is        to
1.00, which is not less than the permitted ratio of        to 1.00 (insert
permitted ratio from Item (4) above), and (iii) EBITDA is
$                          , which is not less than the permitted amount of
$                             (insert permitted amount from Item (5) above).

 

17.3                        [INSERT AS APPLICABLE: Since the Investment in the
                         Permitted Joint Venture exceeded $50,000,000, the
Borrower has previously delivered (i) to each Administrative Agent and each
Lender, a compliance certificate demonstrating such pro-forma compliance as set
forth in Item (B) above (such certificate in form and substance reasonably
acceptable to each Administrative Agent) prior to making such Investment as
required pursuant to Section 8.2.6(1)(F) of the Agreement, and (ii)  to each
Administrative Agent, all deliveries required pursuant to Section 8.2.6(1)(E) of
the Agreement at least five (5) Business Days prior to the making of such
Investment.]

 

17.4                        The aggregate consideration paid by the Loan Parties
for all Investments in Permitted Joint Ventures during the period ending as of
the Report Date (each such Investment being listed on the attached schedule,
showing the name and nature of the Permitted Joint Venture, amount of the
Investment, the Person making such Investment, and the other Person(s) party to
the Permitted Joint Venture), plus all Permitted Acquisitions during such
period, total $                            , which amount does not exceed the
following applicable amount, as set forth in Section 8.2.6(1)(D) of the
Agreement:

 

[INSERT AS APPLICABLE:]

 

$200,000

 

[OR]

 

$                          , which amount is the sum of $200,000plus
$                       which was used to fund Investments in such Permitted
Joint Ventures and Permitted Acquisitions, and which amount is the lesser of (1)
$                              , the amount of net proceeds from any sale of
assets permitted in Section 8.2.4(v) of the Agreement during such period, or (2)
$300,000).

 

11

--------------------------------------------------------------------------------


 

b.                                      [INSERT FOR REPORTING DATES AFTER THE
COMPLIANCE CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

17.1                        After giving effect to each Investment in a
Permitted Joint Venture during the period ending as of the Report Date, the sum
of cash on hand equals $                                  , and the amount of
Availability equals $                            , the sum of which is at least
the required amount of $500,000, as set forth in Section 8.2.6(1)(G) of the
Agreement.

 

17.2                        On a pro forma basis after giving effect to each
Investment in a Permitted Joint Venture during the period ending as of the
Report Date (including in such computation Indebtedness or other liabilities
assumed or incurred in connection with such Investment as if such liabilities
were incurred as of the first day of the applicable period of determination and,
if the Permitted Joint Venture in which the Investment is made is a Special
Subsidiary, then including in such computation the Appropriate Percentage of
EBITDA of such Special Subsidiary as of the first day of the period of
determination (with EBITDA of such Special Subsidiary based upon financial
statements reasonably acceptable to each Administrative Agent)) (i) the Senior
Secured Leverage Ratio is        to 1.00, which does not exceed the permitted
ratio of        to 1.00 (insert permitted ratio from Item (3) above), and (ii) 
the Interest Coverage Ratio is        to 1.00, which is not less than the
permitted ratio of        to 1.00 (insert permitted ratio from Item (4) above),
(iii) EBITDA is $                          , which is not less than the
permitted amount of $                             (insert permitted amount from
Item (5) above), and (iv) the Leverage Ratio is        to 1.00, which does not
exceed the permitted ratio of        to 1.00 (insert permitted ratio from Item
(2) above).

 

17.3                        [INSERT AS APPLICABLE: Since the Investment in the
                         Permitted Joint Venture exceeded $50,000,000, the
Borrower has previously delivered (i) to each Administrative Agent and each
Lender, a compliance certificate demonstrating such pro-forma compliance as set
forth in Item (B) above (such certificate in form and substance reasonably
acceptable to each Administrative Agent) prior to making such Investment as
required pursuant to Section 8.2.6(1)(F) of the Agreement, and (ii)  to each
Administrative Agent, all deliveries required pursuant to Section 8.2.6(1)(E) of
the Agreement at least five (5) Business Days prior to the making of such
Investment.]

 

12

--------------------------------------------------------------------------------


 

18.                               Limitation on Other Investments(13).

 

a.                                      [INSERT FOR REPORTING DATES DURING THE
PERIOD COMMENCING ON THE FIRST AMENDMENT EFFECTIVE DATE UNTIL THE COMPLIANCE
CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

18.1                        The aggregate amount of Investments in connection
with or related to the operations of the Borrower and its Subsidiaries, other
than Investments permitted by items (i) through (vii), and (ix) through (xvi) of
Section 8.2.14 of the Agreement, as of the Report Date is $                    ,
which does not exceed the permitted amount of $80,000 in any fiscal year of the
Borrower, as set forth in item (viii) of Section 8.2.14 of the Agreement.

 

18.2                        The aggregate amount of Investments by the Borrower
and the Guarantors in Foreign Subsidiaries is $                              ,
which amount, when combined with the aggregate amount of Indebtedness permitted
pursuant to Section 8.2.1(xviii) of the Agreement (as set forth in Item (10)(B)
hereof), does not exceed the permitted amount of $50,000 0 at any time, as set
forth in item (xxi) of Section 8.2.14 of the Agreement.

 

b.                                      [INSERT FOR REPORTING DATES AFTER THE
COMPLIANCE CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

18.1                        The aggregate amount of Investments in connection
with or related to the operations of the Borrower and its Subsidiaries, other
than Investments permitted by items (i) through (vii), and (ix) through (xvi) of
Section 8.2.14 of the Agreement, as of the Report Date is $                    ,
which does not exceed the permitted amount of $150,000 in any fiscal year of the
Borrower (or, if greater, $                        , which amount equals 1.5% of
total assets in the aggregate in such fiscal year), as set forth in item (viii)
of Section 8.2.14 of the Agreement.

 

18.2                        The aggregate amount of Investments by the Borrower
and the Guarantors in Foreign Subsidiaries is $                              ,
which amount, when combined with the aggregate amount of Indebtedness permitted
pursuant to Section 8.2.1(xviii) of the Agreement (as set forth in Item (10)(B)
hereof), does not exceed the permitted

 

--------------------------------------------------------------------------------

(13)  See § 8.2.14 of the Agreement.

 

13

--------------------------------------------------------------------------------


 

amount of $75,000 at any time, as set forth in item (xxi) of Section 8.2.14 of
the Agreement:

 

19.                               Limitations on Indebtedness(14).

 

1.                                      [INSERT FOR REPORTING DATES DURING THE
PERIOD COMMENCING ON THE FIRST AMENDMENT EFFECTIVE DATE UNTIL THE COMPLIANCE
CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

19.1                        As of the Report Date, the aggregate amount of
Indebtedness incurred by the Borrower and its Subsidiaries in respect of capital
leases and secured by Purchase Money Security Interests totals
$                    , which amount does not exceed the permitted amount, at any
time outstanding, of $125,000, as set forth in item (x) of Section 8.2.1 of the
Agreement.

 

19.2                        As of the Report Date, the aggregate amount of
Indebtedness of Non-Guarantor Subsidiaries is $                          , which
amount, when combined with the aggregate amount of Investments permitted under
Section 8.2.14(xxi) of the Agreement (as set forth in Item (9)(B) hereof), does
not exceed the permitted amount of $50,000 at any one time, as set forth in item
(xviii) of Section 8.2.1 of the Agreement.

 

2.                                      [INSERT AFTER COMPLIANCE CERTIFICATE
DELIVERY DATE (THIRD QUARTER 2014:]

 

(A)                               As of the Report Date, the aggregate amount of
Indebtedness incurred by the Borrower and its Subsidiaries in respect of capital
leases and secured by Purchase Money Security Interests totals
$                    , which amount does not exceed the permitted amount, at any
time outstanding, of $250,000, as set forth in item (x) of Section 8.2.1 of the
Agreement.

 

(B)                               As of the Report Date, the aggregate amount of
Indebtedness of Non-Guarantor Subsidiaries is $                          , which
amount, when combined with the aggregate amount of Investments permitted under
Section 8.2.14(xxi) of the Agreement (as set forth in Item (9)(B) hereof), does
not exceed the permitted amount of $75,000 at any one time, as set forth in item
(xviii) of Section 8.2.1 of the Agreement.

 

--------------------------------------------------------------------------------

(14)  See § 8.2.1 of the Agreement.

 

14

--------------------------------------------------------------------------------


 

20.                               Permitted Dispositions, Etc.(15).

 

1.                                      [INSERT FOR REPORTING DATES DURING THE
PERIOD COMMENCING ON THE FIRST AMENDMENT EFFECTIVE DATE UNTIL THE COMPLIANCE
CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

20.1                        The total consideration received in connection with
the sale, transfer and/or lease of assets during the period ending as of the
Report Date was entirely paid in cash in the amount of
$                                  , which amount plus all consideration
received for all sales, transfers and/or leases of assets in the aggregate for
all periods prior to the period ending as of the Report Date total
$                            , which total amount is not greater than
$1,000,000, as set forth in Section 8.2.4(v) of the Agreement.

 

20.2                        On a pro forma basis immediately prior to and after
giving effect to each sale, transfer and/or lease of assets during the period
ending as of the Report Date (i) the Senior Secured Leverage Ratio is        to
1.00, which does not exceed the permitted ratio of        to 1.00 (insert
permitted ratio from Item (3) above), and (ii)  the Interest Coverage Ratio is
       to 1.00, which is not less than the permitted ratio of        to 1.00
(insert permitted ratio from Item (4) above), and (iii) EBITDA is
$                          , which is not less than the permitted amount of
$                             (insert permitted amount from Item (5) above).

 

20.3                        [INSERT AS APPLICABLE: Since the consideration
received by the Loan Parties for the                            sale, transfer
and/or lease of assets transaction exceeded $50,000, the Borrower has previously
delivered to each Administrative Agent, a compliance certificate demonstrating
such pro-forma compliance as set forth in Item (B) above (such certificate in
form and substance reasonably acceptable to each Administrative Agent) prior to
consummating such sale, transfer and/or lease of assets as required pursuant to
Section 8.2.4(v) of the Agreement.  Since the Net Cash Proceeds received by the
Loan Parties for the                            sale, transfer and/or lease of
assets transaction were $                            , which amount exceeds
$500,000, the Borrower has previously applied such excess Net Cash Proceeds as a
mandatory prepayment of Loans and reductions of the Revolving Credit Commitments
as required pursuant to Section 8.2.4(v) of the Agreement.]

 

--------------------------------------------------------------------------------

(15)  See § 8.2.4 of the Agreement.

 

15

--------------------------------------------------------------------------------


 

2.                                      [INSERT FOR REPORTING DATES AFTER THE
COMPLIANCE CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

20.1                        The total consideration received in connection with
the sale, transfer and/or lease of assets during the period ending as of the
Report Date was entirely paid in cash in the amount of
$                                  , which amount plus all consideration
received for all sales, transfers and/or leases of assets in the aggregate for
all periods prior to the period ending as of the Report Date total
$                            , which total amount is not greater than
$1,000,000, as set forth in Section 8.2.4(v) of the Agreement.

 

20.2                        On a pro forma basis immediately prior to and after
giving effect to each sale, transfer and/or lease of assets during the period
ending as of the Report Date (i) the Senior Secured Leverage Ratio is        to
1.00, which does not exceed the permitted ratio of        to 1.00 (insert
permitted ratio from Item (3) above), and (ii)  the Interest Coverage Ratio is
       to 1.00, which is not less than the permitted ratio of        to 1.00
(insert permitted ratio from Item (4) above), and (iii) EBITDA is
$                          , which is not less than the permitted amount of
$                             (insert permitted amount from Item (5) above), and
(iv) the Leverage Ratio is        to 1.00, which does not exceed the permitted
ratio of        to 1.00 (insert permitted ratio from Item (2) above).

 

20.3                        [INSERT AS APPLICABLE: Since the consideration
received by the Loan Parties for the                            sale, transfer
and/or lease of assets transaction exceeded $50,000, the Borrower has previously
delivered to each Administrative Agent (i) a compliance certificate
demonstrating such pro-forma compliance as set forth in Item (B) above (such
certificate in form and substance reasonably acceptable to each Administrative
Agent) prior to consummating such sale, transfer and/or lease of assets as
required pursuant to Section 8.2.4(v) of the Agreement, and (ii) a Replacement
Sales Certificate required pursuant to Section 8.2.4(iii) of the Agreement.]

 

21.                               Restricted Payments.(16)

 

a.                                      [INSERT AS APPLICABLE FOR REPORTING
DATES DURING THE PERIOD COMMENCING ON THE FIRST AMENDMENT EFFECTIVE DATE

 

--------------------------------------------------------------------------------

(16)   See § 8.2.9 of the Agreement

 

16

--------------------------------------------------------------------------------


 

UNTIL THE COMPLIANCE CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

21.1                        The Borrower paid cash dividends on its common stock
during the fiscal year ending as of the Report Date in the total amount of
$                              , which amount is not in not greater than
$30,000, as permitted by Section 8.2.9(i) of the Agreement.

 

21.2                        On the date of declaration thereof and after giving
effect to all such cash dividends declared by the Borrower during the fiscal
year ending as of the Report Date (i) the Senior Secured Leverage Ratio is
         to 1.00, which ratio is 0.25 to 1.00 less than the permitted ratio of
       to 1.00 (insert permitted ratio from Item (3) above), and (ii) and
commencing December 31, 2015, the Interest Coverage Ratio is          to 1.00,
which ratio is 0.25 to 1.00 greater than the permitted ratio of        to 1.00
(insert permitted ratio from Item (4) above.

 

2.                                      [INSERT AS APPLICABLE FOR REPORTING
DATES AFTER THE COMPLIANCE CERTIFICATE DELIVERY DATE (THIRD QUARTER, 2014):]

 

21.1                        The Borrower purchased, redeemed, retired and/or
otherwise acquired                        [DESCIRBE NUMBER AND CLASSES OF
CAPITAL STOCK] of the Borrower, as permitted by Section 8.2.9(ii) of the
Agreement.

 

21.2                        On the date of thereof and after giving effect to
all such purchases, redemptions, retirement and/or other acquisitions of such
capital stock of the Borrower during the fiscal year ending as of the Report
Date (i) ) the Leverage Ratio is          to 1.00, which ratio is 0.25 to 1.00
less than the permitted ratio of        to 1.00 (insert permitted ratio from
Item (2) above), (ii)  the Senior Secured Leverage Ratio is         to 1.00,
which ratio is 0.25 to 1.00 less than the permitted ratio of        to 1.00
(insert permitted ratio from Item (3) above), and (iii)  the Interest Coverage
Ratio is          to 1.00, which ratio is 0.25 to 1.00 greater than the
permitted ratio of        to 1.00 (insert permitted ratio from Item (4) above.

 

22.                               Covenants, Conditions, Representations,
Warranties, Event of Default or Potential Default.  As of the date hereof, the
Loan Parties have performed and complied with all covenants and conditions of
the Agreement; all of the representations and warranties of the Borrower
contained in Section 6 of the Agreement and in the other Loan Documents are true
on and as of the date hereof with the same effect as though such representations
and warranties had been made on and as of the date hereof (except
representations and warranties which expressly relate solely to

 

17

--------------------------------------------------------------------------------


 

an earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein); and no
Event of Default or Potential Default exists and is continuing.

 

23.                               Subsidiary Listing.  Attached hereto is a list
of each Significant Subsidiary, each Excluded Subsidiary, each Bonding
Subsidiary, each Securitization Subsidiary, each Inactive Subsidiary, each
Subsidiary of Arch Western, and each Special Subsidiary, other than those set
forth on Schedule 6.1.2 of the Agreement.

 

24.                               Significant Subsidiary Joined the Loan
Documents.  Each Significant Subsidiary has joined the Loan Documents in
accordance with the requirements of Section 11.15 of the Agreement.

 

[INSERT AS APPLICABLE:

 

25.                               Schedule 6.1.2 Updates.  Attached hereto is an
update to Schedule 6.1.2 of the Agreement to indicate the acquisitions,
dispositions and transfers of owned and leased real property of each Loan Party
and each Subsidiary of a Loan Party which acquisitions, dispositions and
transfers were permitted by the Agreement.]

 

[SIGNATURE PAGE FOLLOWS]

[SIGNATURE PAGE TO QUARTERLY COMPLIANCE CERTIFICATE]

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this
           day of                         , 201    .

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

[Chief Executive Officer/ President/Treasurer/Chief Financial Officer]

 

18

--------------------------------------------------------------------------------